Citation Nr: 0928157	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  02-09 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the right thumb.

2.  Entitlement to service connection for depression/anxiety.

3.  Entitlement to a total disability rating based on 
individual unemployability due to serviced-connected 
disability (TDIU).

4.  Entitlement to an initial compensable rating for 
balanitis with sores.

5.  Entitlement to service connection for a urinary 
disability.

6.  Entitlement to service connection for erectile 
dysfunction.

7.  Entitlement to special monthly compensation for the loss 
of use of a creative organ.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1980 to June 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In August 2004, the Veteran testified before 
a Veterans Law Judge who, in November 2004,  remanded this 
matter for additional development.  In a subsequent Board 
remand, in November 2008, the Board informed the Veteran that 
the VLJ who conducted the August 2004 hearing was no longer 
at the Board and that he was entitled to request another 
hearing.  He did request another Board hearing which took 
place in May 2009 at the San Antonio, Texas, satellite office 
before the undersigned Veterans Law Judge.  Transcripts of 
both hearings are of record.

The issues of entitlement to service connection for 
depression/anxiety, entitlement to a TDIU, entitlement to an 
initial compensable rating for balanitis with sores, 
entitlement to service connection for a urinary disability, 
entitlement to service connection for erectile dysfunction, 
and entitlement to special monthly compensation for the loss 
of use of a creative organ, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if additional action is required on 
his part.


FINDING OF FACT

Traumatic arthritis of the Veteran's right (major) thumb is 
manifested by some pain, stiffness, limitation of motion, 
reduced grip strength and swelling; there is not a gap of one 
to two inches between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers; the thumb is not 
ankylosed.

CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for traumatic arthritis of the right thumb are not met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.68, 4.71a, 
Diagnostic Codes 5003, 5010, 5152, 5224, 5228 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the appellant was provided with initial 
notice of the VCAA in January 2005, which was after the 
September 2001 adverse decision on appeal.  Therefore, the 
express requirements set out by the Court in Pelegrini have 
not been satisfied.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the January 2005 letter, the RO informed the 
claimant of the applicable laws and regulations, the evidence 
needed to substantiate the claim decided herein, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  The 
Board notes that 38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the claim at issue.  See 73 Fed. 
Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.  Despite this change in the regulation, the letter 
noted above informed the appellant that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim and the letters above specifically asked him to provide 
any relevant evidence in his possession.  See Pelegrini II, 
at 120-21.  Thus, the Board finds that the notice required by 
the VCAA and implementing regulations was furnished to the 
claimant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran status; 2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claim for a rating in excess of 
10 percent for traumatic arthritis of the right thumb, the 
Board finds that the veteran is not prejudiced by a decision 
at this time since the claim is being denied.  Therefore, any 
notice defect, to include the degree of disability or an 
effective date, is harmless error since no disability rating 
or effective date will be assigned.  

In Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the Court 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate an increased 
rating claim:  (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  In this case, the appellant was provided with 
adequate notice pursuant to Vazquez-Flores in a letter dated 
in June 2008.

The Board also finds that the RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
requesting medical records identified by the appellant and 
affording him VA examinations.  The Board finds that the 
April 2005 VA examination of the thumb was adequate.  The 
claims file was reviewed in conjunction with the examination.  
A history was obtained from the veteran, physical findings 
were reported, and x-rays were reviewed.  A diagnosis was 
rendered.  Also, as noted above, the appellant was provided 
with the opportunity to attend Board hearings which he 
attended in August 2004 and May 2009.  He has not indicated 
that any additional pertinent evidence exists, and there is 
no indication that any such evidence exists.  In fact, the 
appellant indicated in writing in June 2008 that he had no 
other evidence to submit in support of his claim.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Facts

The Veteran's service treatment records show that he 
underwent minor surgery in January 1981 for the removal of a 
ganglion cyst on his right thumb at the metacarpophalangeal 
(MP) joint.  An x-ray of the Veteran's right thumb taken in 
January 1981 revealed post-traumatic degeneration at the base 
of the proximal phalanx of the thumb, with no other 
abnormality of the hand or wrist.

In August 1999, the RO granted service connection for 
traumatic arthritis of the right thumb and assigned a 10 
percent rating, effective in October 1998.

In April 2001, the Veteran filed a claim for an increased 
rating for his right thumb disability.  

Findings on VA examination in September 2001 show that the 
Veteran had loss of extension to the right thumb with 
negative degrees of extension possible.  He had flexion of 
the thumb to 60 degrees.  He had reasonable grip strength on 
the right, but it was less than the left.  He was unable to 
perform a pinching type mechanism to the right thumb and 
index finger.  The examiner diagnosed the Veteran as having 
right thumb MP joint osteoarthritis, moderate - post 
traumatic.  The examiner opined that the Veteran's symptoms 
had worsened with respect to his right thumb osteoarthritis 
and loss of motion and strength.  He also noted that he had 
since developed carpal tunnel syndrome to the right hand.  

An electromyography (EMG) report in December 2001 revealed 
right and left carpal tunnel syndrome, mild in degree 
electrically.

VA outpatient records in 2001 and 2002 show that the Veteran 
was being treated for bilateral carpal tunnel syndrome.

In his substantive appeal dated in June 2002, the Veteran 
stated that due to the lack of extension of the right thumb 
he had no grip in the right hand and he had loss of use of 
the right hand.

VA examination orthopedic findings in July 2003 revealed a 2-
point discrimination at 20mm on the little finger and 7mm on 
the thumb through ring finger.  The ulnar intrinsic was 4/4 
and the thumb abduction and opposition was 3/4.  The thumb MP 
joints revealed no instability.  There was mild crepitation 
and mild tenderness.  Range of motion was 30 degrees on 
extension and 35 degrees on flexion.  Right thumb x-rays 
showed degenerative arthritis of the MP joint, moderate in 
severity, both right and left.  

A July 2003 VA neurology examination report does not reflect 
complaints or findings related to the right thumb.

During a Board hearing in August 2004, the Veteran testified 
that a thorough examination of his right thumb disability was 
needed.  He reported problems with grip strength in the right 
hand and weakness.  He noted that he was right handed.  

VA outpatient records include a November 2004 nursing note 
showing that the Veteran presented with a request for 
stronger medication for thumb pain as well as a neurology 
consultation.  He was noted to be taking Ibuprofen, but said 
that the pain level while taking Ibuprofen and Tylenol 
remained an "8" out of 10 (10 being the worst).  He said 
his pain level at that time was a "2".  Records further 
show that the Veteran had been notified of a scheduled 
appointment with his primary care physician in December 2004 
for his right thumb complaints, but that he failed to report 
to the appointment.  

Private medical records at the Hand Center of San Antonio in 
December 2004 note a 7 mm two-point discrimination in the 
Veteran's thumb as well as right thumb tenderness and 
crepitus to range of motion of the MP joint.  He was noted to 
feel stable in varus and valgus stress.  His interphalangeal 
(IP) joint had full range of motion and no tenderness.  There 
was tenderness over his flexor tendon at the A1 pulley of his 
right thumb.  Grip strength was 20# on the right and 90# on 
the left.  Pinch strength was 3# on the right and 25# on the 
left.  The Veteran was diagnosed as having right thumb MP 
joint synovitis with old radial and ulnar collateral ligament 
injuries.  The examiner remarked that the right thumb was 
noted to have severe arthritis of the MP joint and short of 
an MP fusion, there were little options.  He further remarked 
that a decision had been made not to fuse the thumb at that 
point and that instead the Veteran's thumb would be injected 
in his MP joint and placed in a spica splint to help settle 
the inflammatory response that was occurring in the joint.  
He said that if this completely resolved the problem, the 
Veteran would continue to be monitored.  

In February 2005, the Veteran was seen at a private neuro-
diagnostic clinic in Austin, Texas, with reports of severe 
pain affecting both hands that was worse on the right.  He 
also reported that following the removal of a cyst on his 
right hand in service, he had experienced pain and discomfort 
in the right thumb and thenar eminence with decreased range 
of movement of the thumb and swelling.  He also reported that 
the pain had worsened over the last several years and for 
about five years he has been experienced tingling, numbness 
and stiffness of the hands and weakness of grip.  On 
examination there was decreased pain and light touch 
sensation over both thumbs and thenar eminences, but two-
point discrimination seemed to be fairly within normal range.  
Sensation was normal in other areas.  Motor examination 
showed decreased handgrip strength but with a giveaway 
quality due to severe pain.  Right thumb range of motion was 
significantly painful and decreased with mild swelling of the 
first MCP joint with a question of possible subluxation.  The 
Veteran was diagnosed as having tenosynovitis of the right 
MCP joint with severe pain and symptoms of causalgia and 
probably osteoarthritis of the wrist and MCP joints.  The 
examiner noted that the Veteran had a very complex problem 
due to multiple comorbidities as described.  He added that 
the Veteran may need a thumb spica and/or steroid injection 
or surgery.  Records show that EMG studies were conducted in 
March 2005.

A March 2005 VA nursing note reflects the Veteran's complaint 
of severe pain to his right thumb.  The note states that the 
Veteran was to schedule an x-ray of his right thumb and an 
appointment with a physician.

In April 2005, the Veteran underwent a VA examination for his 
right thumb.  He complained of soreness and pain in the right 
volar aspect of the MP joint which radiated to the pollicis 
of the fat pad of the thenar compartment aggravating his 
grip.  He said that Motrin decreased the pain and that his 
last VA examination had been in July 2003.  He added that the 
grip strength and soreness of motion was very aggravating and 
he needed Tramadol to ameliorate the pain after vacuuming, 
mowing, raking or general housework.  X-rays of the Veteran's 
right thumb revealed subtle osseous fragment along the radial 
aspect of the base of the proximal phalanx of the common.  
This was noted to possibly represent sequela of prior 
ligamentous injury or fracture.  He reported that he was last 
employed approximately one year earlier as a maintenance 
worker, but had been laid off secondary to alleged job 
economical reasons.  

Findings revealed that the MP joint was negative for redness 
or swelling.  The thenar hypothenar eminence was prominent 
symmetric bilateral muscle bulk.  There were no synovial 
inflammation or ganglion cysts noted.  Right IP joint flexion 
was 0 to 30 degrees.  Extension was 0 degrees.  The gap space 
of the right thumb when crossing across to the palmar aspect 
of the hand was 2 cm as compared with 1 cm on the left.  This 
was considered normal of the left thumb.  The Veteran was 
able to extend the thumb bilaterally 20 degrees symmetrical 
and he could oppose all fingers.  When palpating the right MP 
joint, there was slight crepitus and the Veteran reported 
subjective pain.  He was able to extend and flex the IP 
joint, and oppose his thumb to his fingers.  He was also able 
to anteposition opposition the thumb to the level flat 
surface.  In addition, he could palmar abduct, radial abduct 
both thumbs which were symmetrical.  His primary complaint 
was pain with the grinding maneuver to the thumb in 
opposition to his joint line when manipulating the MP joint.  
His Froment sign was positive bilaterally for slight weakness 
upon opposition.  The examiner further noted that the active 
thumb range of motion was not limited by pain, fatigue, 
weakness or lack of endurance for repetition use.  He was 
able to sustain 5/5 strength on flexion and extension of the 
hand, thumb in opposition to the clinical examination.  The 
thumb at 0 degrees plane motion against opposing force did 
not sublux, the thumb MP joint when flexed to 30 degrees did 
not sublux at the radial or ulnar aspect of the medial 
collateral ligament.  X-rays did not reveal evidence of 
significant acute or chronic osseous abnormalities.  

Examination of the right thumb scar revealed a scar over the 
radial volar crease of the MP joint 1.5 cm and healed.  The 
scar was not painful to touch and did not adhere to 
underlying tissue and the texture of the scar was slightly 
reddened and scaly.  The scar was stable, not elevated or 
depressed, and was healed superficial, not deep.  There as no 
surrounding inflammatory response, edema, or keloid formation 
secondary to the residual scar.  There was no induration or 
inflexibility of the scar, although the Veteran had multiple 
callous areas on both hands.  The motion of the MP joint was 
not impeded by the scar and it was not disfiguring.

The Veteran was diagnosed as having residuals of surgical 
excision of soft tissue growth 1981.  No subluxation and no 
instability.  

In July 2006, the RO received records from the Social 
Security Administration (SSA) showing that the Veteran was in 
receipt of disability benefits for diabetes mellitus and 
diabetes neuropathy.  

In August 2006, the Veteran was seen at Neurology Associates 
for right thumb pain and stiffness.  He reported having a lot 
of thumb pain with activity since undergoing surgery for a 
cyst removal on the right thumb in service.  He reportedly 
had no weakness other than pain.  He was diagnosed as having 
right thumb pain status post cyst removal, likely 
musculoskeletal pain and was referred to J.K.B., M.D. for his 
right thumb pain.

During a private neurological office visit with J.K. Baker., 
M.D., in August 2006, the Veteran complained of right thumb 
pain as well as stiffness and grip strength weakness.  
Findings revealed a 1.5 cm scar on the ulnar aspect of the MP 
joint of the thumb that was well healed.  The Veteran had 
tenderness diffusely about the MP joint.  The IP joint was 
"okay", not tender.  There was no instability.  MP range of 
motion was 45 to 55 degrees.  This compared to 25 to 55 
degrees in the left hand.  IP range of motion was -5 to 25 
degrees.  The Veteran was given a cortisone injection.  

A private progress note in February 2007 notes that the 
Veteran resigned from his part-time job because of nerve 
problems in both his hands.  He said he could not continue to 
power wash with these problems.  EMG studies were attached.  
He was assessed as having carpal tunnel syndrome.  

A March 2007 treatment record from Dr. Baker shows that the 
Veteran reported pain in his left elbow with some radiating 
pain down the left ulnar forearm to his fingers.  He was 
assessed as having cubital tunnel syndrome and primary 
localized osteoarthrosis of the upper arm.  

Follow up private neurology notes from March 2007 to May 2007 
reflect diagnoses of carpal tunnel syndrome and left ulnar 
nerve neuropathy at the elbow.  

On file is a January 2008 VA examination report showing 
ongoing complaints of right thumb stiffness and pain.  The 
Veteran reported that he had not worked since 2005 because of 
pain in his hands.  Neurological findings revealed very stiff 
wrists with poor cooperation in testing for carpal tunnel 
syndrome, but no numbness or tingling detected in the 
fingers.  There were some decreased reflexes throughout more 
than likely secondary to obesity.  Bilateral hand x-rays did 
not reveal findings with respect to the right hand.  The 
Veteran was diagnosed as having bilateral carpal tunnel 
syndrome, mild to moderate.  The examiner stated that the 
Veteran could perform light work with 10 pounds of objects.  

In June 2008, the Veteran was seen by Dr. Baker and T. Vu, 
M.D., for bilateral carpal tunnel syndrome and left ulnar 
nerve neuropathy left elbow.  

A March 2009 office note from Dr. Baker reflects the 
Veteran's report of a new problem, pain in the dorsal ulnar 
right hand.  He said the pain seemed to radiate from the 
ulnar three fingers.  He also reported some paresthesias in 
his hand.  Findings were negative for swelling.  Pain was 
noted with passive extension of the right wrist.  There was 
no pain with extension of the MP joints with the wrist in 
neutral or flexed position.  He had no MP joint synovitis.  
There was tenderness over the dorsal and volar ulnar aspect 
of the wrist.  There was no pain with passive ulnar or radial 
deviation of the wrist and no crepitus.  X-rays revealed 
small periarticular erosion on the radial aspect of the small 
finger proximal phalanx, but was otherwise normal.  Right 
upper extremity range of motion was noted to be normal.  Dr. 
Baker stated that the Veteran may have some synovitis going 
on.  

During a Board hearing at the RO in May 2009, the Veteran 
testified as to having problems with right hand gripping 
strength, tenderness, and right thumb "freezing up"/general 
stiffness.  With respect to this latter symptom, the Veteran 
said that it occurred on a daily basis and sometimes lasted 
two or three days where he couldn't move his thumb at all.  
He said he had to resign from his last jobs in 2007/2008 
working as a power washer for about a year and then in a 
restaurant for a couple of months performing maintenance 
duties due to his thumb problems.  

Analysis

The Veteran's service-connected degenerative arthritis of the 
right thumb is somewhat complicated by his bilateral carpal 
tunnel syndrome (for which he is service connected and 
separately rated), and a new nonservice-connected problem 
with his right hand (noted in March 2009 as possibly 
synovitis - although synovitis was specifically noted to not 
be present in the MP joint, right thumb).  Pertinent law in 
this regard includes the fact that the Board is precluded 
from differentiating between the symptomatology attributable 
to a nonservice-connected disability and a service-connected 
disability in the absence of medical evidence that does so.  
Mittleider v. West, 11 Vet. App.181, 182 (1988) (per curiam), 
citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In 
addition, the law requires that pyramiding, the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided.  38 C.F.R. § 4.14. 

The Veteran's right thumb arthritis disability is rated as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5224-5010.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27 (2008).  Diagnostic 
Code 5224 is assigned for ankylosis of the thumb and 
Diagnostic Code 5010 is assigned for arthritis due to trauma.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis, due 
to trauma, substantiated by x-ray findings, will be rated as 
degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate Codes for the specific joint or joints 
involved.  A 10 percent rating is warranted when limitation 
of motion under the appropriate diagnostic code is non-
compensable or when there is x-ray involvement of 2 of more 
major joints or 2 or more minor joint groups.  A 20 percent 
rating is permitted when there is x-ray evidence of 
degenerative arthritis involving 2 or more major joints or 2 
or more minor joint groups with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2008).  However, ratings based on x-ray findings of 
arthritis may not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003, Note (1).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The criteria for rating disabilities of individual fingers of 
the hand were revised during the pendency of this appeal 
effective August 26, 2002.  See 67 Fed. Reg. 48784 (July 26, 
2002).  Under the previous criteria, disabilities of the 
individual fingers were rated under Diagnostic Codes 5224, 
5225, 5226 and 5227, based upon ankylosis of the thumb, index 
finger, middle finger and any other finger, respectively.  38 
C.F.R. § 4.71a, Diagnostic Codes 5224, 5225, 5226, 5227 
(2002). Under the rating criteria that became effective 
August 26, 2002, these Diagnostic Codes remained essentially 
the same, based upon ankylosis of the individual fingers, and 
new Diagnostic Codes 5228, 5229 and 5230 were added 
pertaining to limitation of motion of the thumb, index or 
long finger and ring or little finger, respectively.  38 
C.F.R. § 4.71a, Diagnostic Codes 5228, 5229, 5230 (2008).

Under Diagnostic Code 5224 for ankylosis, ankylosis of the 
thumb of the major extremity warrants a 10 percent rating for 
favorable ankylosis and a 20 percent rating for unfavorable 
ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5224 (2008).  
"Ankylosis" is immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Dorland's 
Illustrated Medical Dictionary 86 (28th ed., 1994).

With respect to limitation of motion of the thumb, a 0 
percent rating is assigned under Diagnostic Code 5228 where 
there is a gap of less than one inch (2.5 cm) between the 
thumb pad of the dominant hand and nondominant hand and the 
fingers, with the thumb attempting to oppose the fingers.  
Where that gap is one to two inches (2.5 to 5.1 cm), a 10 
percent rating is assigned to both the dominant and 
nondominant hand.  Where that gap is more than two inches 
(5.1 cm), a maximum 20 percent rating is assigned to both the 
dominant and nondominant hand.  38 C.F.R. § 4.71a, Diagnostic 
Code 5228.

A July 2006 supplemental statement of the case informed the 
Veteran of the pertinent regulations which became effective 
on August 26, 2002, and the RO considered such regulations.  
Thus there is no prejudice to the veteran in the Board's 
consideration of both the old and new criteria.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Diagnostic Code 5152 provides for assignment of a 20 percent 
rating for amputation of the major thumb at the distal joint 
or through the distal phalanx. A 30 percent rating is 
warranted for amputation of the major thumb at the 
metacarpophalangeal joint or through the proximal phalanx.  
Finally, a 40 percent rating is warranted for amputation of 
the major thumb with metacarpal resection.  38 C.F.R. § 
4.71a, Diagnostic Code 5152.

When reasonable doubt arises as to the degree of disability, 
such doubt will be resolved in the veteran's favor.  38 
C.F.R. §§ 4.3, 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The predominant symptoms of the Veteran's service-connected 
right thumb disability have consistently been shown 
throughout the course of this appeal to include painful 
limitation of motion, stiffness, reduced grip strength, 
tenderness and mild crepitus and swelling.  Symptoms that 
have repeatedly not been found include subluxation and 
instability.  With respect to limitation of motion, the 
Veteran demonstrated right thumb flexion to 35 degrees and 
extension to 30 degrees during a July 2003 VA examination.  
He similarly demonstrated flexion to 30 degrees in April 
2005.  Dr. Baker reported MP range of motion in August 2006 
from 45 to 55 degrees.  X-ray findings reflect arthritis in 
the right MP joint.

As the September 2001 rating decision reflects, the Veteran's 
present 10 percent rating is reflective of traumatic 
arthritis productive of painful limited motion and loss of 
functional ability due to reduced grip strength.  The RO 
noted in September 2001 that although the Veteran did not 
have traumatic arthritis of a major joint or group of minor 
joints as required under Diagnostic Code 5003 (nor was he 
entitled to a noncompensable rating under Code 5224), 
reasonable doubt had been resolved in his favor thus 
warranting the 10 percent rating.  

The Board has considered entitlement to a higher rating under 
alternative diagnostic criteria, but finds that no such 
entitlement is warranted.  As far as the criteria under Code 
5224 for ankylosis of the thumb, the Veteran has not been 
shown to have ankylosis.  In fact, the April 2005 VA examiner 
specifically noted there was no thumb ankylosis noted on 
examination that day.  Certainly, the fact that the Veteran 
has some motion in his right thumb, albeit painful motion in 
addition to functional impairment due to reduced hand grip 
strength, does not approximate the criteria for a higher than 
10 percent rating under Code 5224, to 20 percent, requiring 
unfavorable ankylosis of the right thumb.  This determination 
was made after consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare ups.  See 38 C.F.R. §§  4.40, 4.45; Deluca v. Brown, 8 
Vet. App. 202, 205-206 (1995).

With respect to Code 5228 for limitation of motion of the 
thumb, a higher than 10 percent rating would not be warranted 
were the Veteran to be rated under this code in view of the 2 
cm gap space that he demonstrated at the April 2005 VA 
examination.  A finding such as this warrants a 0 percent 
rating under Code 5228. 

Also, the evidence does not show that the Veteran has 
suffered amputation of all or part of his thumb nor has he 
manifested symptoms that approximate amputation, to warrant a 
rating under Code 5152.  38 C.F.R. § 4.71a, Code 5152

The Board is mindful that the Veteran is separately rated, at 
0 percent, for scar, residual of minor surgery, right thumb.  
In this regard, the Veteran acknowledged at the May 2009 
Board hearing that this issue was not on appeal.  Thus, 
although he went on to testify that experiences tenderness of 
the scar, further consideration of a compensable rating for 
the scar under pertinent schedular criteria for rating skin 
disabilities, 38 C.F.R. § 4.118, Codes 7801 to 7805, is not 
warranted.  This is especially so in view of the lack of any 
indication in the medical evidence of a symptomatic scar, to 
include detailed skin findings on the April 2005 VA 
examination report.  The Veteran is hereby advised that if he 
wishes to pursue such a claim, he should so inform the RO.  

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the veteran's disability 
level and symptomatology, then the veteran's disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate and 
referral for an extraschedular rating is not required.  Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).

The Veteran testified in May 2009 that he had to leave jobs 
as a power washer and as a restaurant maintenance worker in 
the 2007/2008 time frame due to his right thumb problems.  
Interestingly, SSA records show that he has been in receipt 
of disability benefits since October 1994 for nonservice-
connected diabetes mellitus and diabetes neuropathy.  In any 
event, keeping in mind that the schedular percentage ratings 
represent as far as can be practicably determined the average 
impairment in earning capacity resulting from such diseases 
as injuries and their residual conditions in civil 
occupations, see 38 C.F.R. § 4.1, and by comparing the 
Veteran's current disability level and symptomatology to the 
Rating Schedule, the Board finds that the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedule rating is, therefore, adequate and no 
referral for an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine. However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A § 5107(b).

ORDER

Entitlement to a rating in excess of 10 percent for traumatic 
arthritis of the right thumb is denied.

REMAND

As a matter of jurisdiction, the Board notes that the RO 
received a timely notice of disagreement in February 2007 
with the RO's December 2006 denial of the issues of 
entitlement to service connection for depression/anxiety and 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
No statement of the case has been issued on these matters.  

Also, in October 2007, the RO received a timely notice of 
disagreement to the RO's September 2007 rating decision 
granting service connection for balanitis with sores and 
assigning a 0 percent rating; denying service connection for 
urinary problems and erectile dysfunction; and denying 
special monthly compensation for the loss of use of a 
creative organ.  No statement of the case has been issued on 
these matters.  

In light of the present procedural posture of these issues, 
the Board is obligated to remand the issues for proper 
development, to include issuance of a Statement of the Case.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Take appropriate action, including 
issuance of a Statement of the Case, on 
the appeals initiated by the Veteran 
regarding the December 2006 and September 
2007 rating decisions with respect to the 
issues outlined above.  The Veteran and 
his representative should be clearly 
advised of the need to file timely 
substantive appeals in these matters if 
the Veteran wishes to complete an appeal 
from those determinations.  Then, only if 
the appeals are timely perfected, the 
issues are to be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


